MEMORANDUM **
This is an appeal from the district court’s dismissal of appellant’s complaint for failure to state a claim upon which relief may be granted.
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court did not err in dismissing the complaint for failure to state a claim pursuant to 42 U.S.C. § 1983. See 42 *507U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot. AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.